395 F.2d 745
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ARKANSAS RICE GROWERS COOPERATIVE ASSOCIATION, Respondent.
No. 19087.
United States Court of Appeals Eighth Circuit.
June 11, 1968.

Jerome Weinstein, Atty., N.L.R.B., Washington, D. C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Janet Kohn, Atty., N.L.R.B., on the brief.
B. S. Clark, of Smith, Williams, Friday & Bowen, Little Rock, Ark., for respondent and filed brief.
Before MATTHES, GIBSON and LAY, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board petitions this Court for enforcement of its order issued against Respondent, Arkansas Rice Growers Cooperative Association. The Board's decision and order are reported at 162 NLRB No. 149.


2
The Board adopted the Trial Examiner's findings of fact and conclusions of law to the effect that Respondent violated Section 8(a) (3) and (1) of the National Labor Relations Act by imposing more arduous working conditions on employee Ervin Davis, and by subsequently discharging him because of his union activities. The sole question for decision is whether the Board's findings are supported by substantial evidence on the record as a whole.


3
After careful analysis of all of the evidence, we conclude that the petition of the Board should be granted. The order will be enforced.